Citation Nr: 1625745	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the Army from October 1967 to August 1970, and the Marine Corps from September 1972 to September 1976.  He was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, which denied service connection for onychomycosis (claimed as ingrown toenail of the right big toe) and PTSD.

In May 2014, the Board remanded the claims for further development.  In July 2014, the Veteran underwent VA examinations for a psychiatric disorder and his right foot, and the RO obtained VA treatment records from Dublin VA Medical Center (VAMC).  In October 2014, the RO granted service connection for onychomycosis of the right big toe.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge in April 2014.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. §7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  In March 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.

In October 2015 and March 2016, the RO associated additional evidence to the claims file.  In a May 2016 statement, the Veteran waived initial RO consideration of the evidence.

On appeal, the Board has broadened the Veteran's claim in order to encompass any psychiatric disorder, as instructed in Clemons v Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.
 
The issue of an increased rating for onychomycosis of the right big toe has been raised by the record in a February 2016 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ), and the Board therefore does not have jurisdiction over this issue.  See 38 C.F.R. § 20.101(a) (2015) (providing that VA decisions are subject to review on appeal by the Board).  Recent amendments to VA's regulations describe the specific and limited manner and methods by which a claim can be initiated and filed and do not specifically contemplate issues being raised by the record before the Board and the Board taking action to designate the issue as a claim and refer the matter to the AOJ.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, the amendments did not modify or remove 38 C.F.R. § 19.9(b) (2015), which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction."  The Board therefore notes that it does not currently have jurisdiction over the issue of entitlement to an increased rating for onychomycosis of the right big toe and refers this matter to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).



FINDING OF FACT

The Veteran has not been diagnosed with a psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on March 14, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in July 2008, July 2014, and March 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations are adequate, as they were predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

Additionally, at the April 2014 Board hearing, testimony was elicited by the Veteran's representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2015).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided herein.

II. Service Connection

To establish service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

With regard to any claim for service connection, "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Lay evidence can establish the occurrence of a claimed in-service stressor if the Veteran engaged in combat.  38 C.F.R. § 3.304(f)(2).  The Veteran received the CIB and therefore is presumed to have engaged in combat. VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  His stressors are therefore considered to have occurred.  However, his claim must be denied because the evidence of record does not reflect that the Veteran has a current psychiatric disorder, to include PTSD.  

A July 2008 VA examination report found that the Veteran did not have any psychiatric disorders and noted that the Veteran was pleasant, upbeat, and open during his examination.  The Veteran reported that he did not have any mental health issues and filed his claim because of his age.  When asked about his mental health symptoms, he denied any mental health disorder.  He stated that he "got over" his combat experience and had a good life.  

In his November 2008 notice of disagreement, the Veteran stated that he still had nightmares about Vietnam and that he would "never get over what [he] saw."  He reported that he occasionally became depressed and had had suicidal ideations.

VA treatment records in June 2011 and August 2011 note a negative screening for PTSD and depression.  In December 2011, a VA clinical psychologist diagnosed the Veteran with substance abuse but no other psychiatric disorders.  The Veteran was referred for PTSD assessment and stated that he experienced symptoms in the past but was able to manage them with sleep medication and PTSD group therapy from the Veteran Center.  VA treatment records in June 2014 note that he attended readjustment group and was assessed as non-PTSD.  In September 2015, the Veteran had a positive screening for PTSD, but upon further assessment was not diagnosed with PTSD. 

At the April 2014 videoconference hearing, the Veteran testified that he was first diagnosed with PTSD in 1970 and that he was currently being treated for PTSD.  He stated that he did not like being around people and needed to distance himself from others.  He also reported that he had nightmares of his experience in Vietnam.

A July 2014 VA examination report noted that the Veteran did not have either PTSD or any other mental disorder.  The Veteran reported that he was not being treated for a mental health disorder.  He stated that he "sometimes [felt] depressed but taking a Goody Powder [made] him feel better."  He reported that he was afraid of the dark and that he slept with the lights on.  The examiner found that the Veteran did not endorse symptoms that met the criteria for any mental health diagnosis, to include PTSD. 

A March 2016 VA examiner reviewed the Veteran's claims file and conducted an in-person examination.  He diagnosed the Veteran with severe alcohol use disorder, in sustained remission.  The Veteran reported that he had treatment in 1972 but that he had had no mental health treatment since that time because "[he] healed [himself.]"  He denied ever being suicidal or homicidal.  He reported that he was never injured or in combat patrols, but that he had been under enemy fire, although he did not see anyone die.  He stated that "sometimes [he had] nightmares and sometimes [he did not]."  He denied any other intrusive symptoms; avoidance of symptoms; changes in cognition or arousal; and clinical impairment in work, social, or other areas of his life.  The examiner found that the Veteran did not have a current diagnosis of PTSD.

The Board notes that the Veteran contends that he has a psychiatric disorder, to include PTSD.  Although the Veteran is competent to report symptoms such as nightmares and occasional depression, as a layperson without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter such as a mental health diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the Veteran's own statements indicating that he has a current psychiatric diagnosis, to include PTSD, are not competent.   

Upon review of the evidence, the Board finds that there is no evidence of a current diagnosis for a psychiatric disorder, to include PTSD, at any time since he filed his claim for service connection in January 2008.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").  Moreover, there has been no other diagnosis of a psychiatric disorder in or since service.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Mental health screenings and assessments were negative for depression and PTSD, and a December 2011 clinical psychologist diagnosed the Veteran with substance abuse but no other psychiatric disorders.  In addition, the July 2008 and July 2014 VA examiners found that the Veteran did not have any psychiatric disorders, and while the March 2016 VA examiner found that the Veteran had severe alcohol use disorder in sustained remission, she did not diagnose the Veteran with any other psychiatric disorder.  In this regard, the Board notes that service connection cannot be granted for any disease or injury if it is the result of a veteran's own willful misconduct or due to abuse of alcohol or drugs. 38 U.S.C.A. §§ 105(a) (West 2014); 38 C.F.R. § 3.301(a) (2015).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user. 38 C.F.R. § 3.301(d).  Thus, even if there were a diagnosis of alcohol use disorder not in remission, service connection on this basis would not be warranted.  While secondary service connection is available for alcohol abuse if such abuse is found to be secondary to a service-connected disease or injury, Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001), the Board is denying service connection for an acquired psychiatric disorder in this decision, and there is no argument or evidence that the alcohol abuse is due to service connected onychomycosis.  The weight of the evidence is thus against a finding that the Veteran has a current psychiatric disorder.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a current psychiatric disorder, to include PTSD.  As an essential element of the claim for service connection has thus not been established, entitlement to service connection is not warranted.  Moreover, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


